DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 05/17/2021. Claims 4, 5, 14 and 15 have been amended. Claims 21 and 22 have been added. Currently, clams 1-22 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 05/17/2021 have been fully considered but they are not persuasive. 
	Regarding claim 1, on page 8 of the remark, applicant argues that modifying Ando to meet claim 1 would involve more than discovering workable ranges, as such a modification would also involve identifying a suitable dicing technique to produce such a bulk acoustic wave component and further points out the use of plasma dicing in the specification of instant applicant would result in less clipping. However, the examiner would like to point out that claim 1 does not clearly require the use of “plasma dicing” and does not require any specific clipping rate such as “increase risks of clipping”. The term “workable” means a something that works, it does not involve any specific dicing technique or any specific clipping rate that’s required by the specification of instant application (and not specifically required by claim 1). Therefore, any 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., plasma dicing and increase risks of clipping/ specific clipping rate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the rejection for claim 1 is maintained.
Regarding independent claims 13 and 18, see response above.
Regarding amended dependent claims 4, 5, 14 and 15, and new claims 21 and 22, see detailed rejection below.
	
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (U.S. PGPub 2018/0234076 A1).	
Consider claim 1, Ando discloses a bulk acoustic wave component (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) comprising: a substrate (read as substrate 10, figure 4, par [0047]-[0048]); at least one bulk acoustic wave resonator on the substrate (read as bulk acoustic resonators 11 on substrate 
However, Ando discloses the claimed invention above but does not specifically disclose the sidewall being 5 microns or less from the edge of the substrate.
Nonetheless, Ando further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 4, par [0047].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall being 5 microns or less from the edge of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Consider claims 2 and 3, as applied to claim 1 above, Ando discloses the claimed invention above and that the side wall 30 is near the edge of substrate 10/10d (see of figure 4, par [0047]) but does not specifically disclose wherein the sidewall is 3 microns or less from the edge of the substrate as in claim 2, or wherein the sidewall is at least 1 micron from the edge of the substrate as in claim 3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the sidewall is 3 microns or less from the edge of the substrate as in claim 2, or wherein the sidewall is at least 1 micron from the edge of the substrate as in claim 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 6, as applied to claim 1 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes a film bulk acoustic wave resonator (read as the film bulk acoustic wave resonator, par [0048]).
Consider claim 7, as applied to claim 1 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes a solidly mounted resonator (read as the solidly mounted resonator, par [0048]).
Consider claim 8, as applied to claim 1 above, Ando discloses wherein the substrate is a silicon substrate (read as the top (cap) and bottom substrates are silicon, figures 1 and 4, par [0003] and [0018]).
Consider claim 9, as applied to claim 8 above, Ando discloses wherein a top portion of the cap includes a silicon cap substrate (read as both the top (cap) and bottom substrates are silicon, figures 1 and 4, par [0003] and [0018]).
Consider claim 10, as applied to claim 1 above, Ando discloses wherein the sidewall includes copper (read as the side wall is formed of copper, par [0052]).
Consider claim 11, as applied to claim 1 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes a plurality of bulk acoustic wave resonators included in a filter arranged to filter a radio frequency signal (read as the bulk acoustic wave resonators 11 within a filter of a mobile phone for filtering the signals, figure 4, par [0002], [0017] and [0048]).

Consider claim 13, Ando discloses a bulk acoustic wave component (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) comprising: a silicon substrate (read as substrate 10, and both the top (cap) and 
However, Ando discloses the claimed invention above but does not specifically disclose the sidewall spaced apart from an edge of the silicon substrate by a distance in a range from 1 micron to 5 microns.
Nonetheless, Ando further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 4, par [0047].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall spaced apart from an edge of the silicon substrate by a distance in a range from 1 micron to 5 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Consider claim 16, as applied to claim 13 above, Ando discloses wherein the sidewall includes copper (read as the side wall is formed of copper, par [0052]).
Consider claim 17, as applied to claim 13 above, Ando discloses wherein the at least one bulk acoustic wave resonator includes at least 10 bulk acoustic wave resonators included in an acoustic wave filter arranged to filter a radio frequency signal (read as the bulk acoustic wave resonators 11 within a filter of a mobile phone, figure 4, par [0002], [0017] and [0048]).

Consider claim 18, Ando discloses a wireless communication device (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) comprising: an antenna (read as the antenna, figure 18A, par [0117]).; and a bulk acoustic wave component (read as bulk acoustic wave (BAW) elements/resonators 11, figure 4, par [0047]-[0048]) including a substrate (read as substrate 10, figure 4, par [0047]-[0048]), bulk acoustic wave resonators on the substrate (read as bulk acoustic resonators 11 on substrate 10/10d, figure 4, par [0047]-[0048]), and a cap enclosing the bulk acoustic wave resonators, (read as cap substrate 20, figure 6, par [0059]) the cap including a sidewall that is spaced apart from an edge of the substrate (read as side wall 30 between substrate 10 and cap substrate 20, figures 4 and 6, par [0047]-[0048] and [0059]), and the bulk acoustic wave resonators being included in a filter in communication with the antenna (read as the bulk acoustic wave resonators 11 within a filter of a mobile phone for filtering the signals of the antenna, figures 4 and 18A, par [0002], [0017], [0048] and [0117]).
However, Ando discloses the claimed invention above but does not specifically disclose the sidewall being 5 microns or less from the edge of the substrate.
Nonetheless, Ando further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 4, par [0047].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall being 5 microns or less from the edge of the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 19, as applied to claim 18 above, Ando discloses wherein the wireless communication device is configured as a mobile phone (read as the mobile phone, par [0002], par [0017] and [0120])
Consider claim 20, as applied to claim 18 above, Ando discloses a radio frequency amplifier (read as the amplifiers, par [0119]) in communication with the filter and a switch coupled between the filter and the antenna (read as the switching elements between duplexer (filter) and antenna 340, par [0126]).

Claims 1, 4, 5, 13-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 20180158801 A1).	
Consider claim 1, Takano discloses a bulk acoustic wave component (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figures 1 and 2, par [0061]-[0064]) comprising: a substrate (read as substrate 10, figures 1 and 2, par [0061]-[0064]); at least one bulk acoustic wave resonator on the substrate (read as bulk acoustic resonators 11 on substrate 10/10d, figures 1 and 2, par [0061]-[0064]); and a cap enclosing the at least one bulk acoustic wave resonator (read as cap substrate 20, figures 1 and 2, par [0061]-[0064])), the cap including a sidewall spaced apart from an edge of the substrate (read as side wall 30 between substrate 10 and cap substrate 20, figures 1 and 2, par [0061]-[0064]).
However, Takano discloses the claimed invention above but does not specifically disclose the sidewall being 5 microns or less from the edge of the substrate.
Nonetheless, Takano further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 2, par [0081]-[0083]).
workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Consider claim 4, as applied to claim 1 above, Takano discloses a via extending through the substrate, a conductive layer in the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 42 and an sputtered film/layer 41, figures 1 and 2, par [0084]), and a buffer layer in the via, the buffer layer including a resin (read as rear-surface grinding protection tape (i.e. resin) 357, figures 19A-19B, par [0136]).
Consider claim 5, as applied to claim 1 above, Takano discloses a via extending through the substrate, a conductor extending laterally from the via and electrically connected with conductive layer in the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 42 and an sputtered film/layer 41, figures 1 and 2, par [0084]), and solder on the conductor and located laterally from the via such that the solder is non-overlapping with the via (read as, see figure 18E, an non-overlapping resist 347 is applied by spin coating onto the top surface 210b of the first wafer 210 with the sputtered film 345 interposed, par [0135]).
Consider claim 21, as applied to claim 1 above, Takano discloses wherein the sidewall is 5 microns or less from the edge of the substrate as a result of plasma dicing (read as the plasma dicing, par [0129] and [0136]).

claim 13, Takano discloses a bulk acoustic wave component (read as the electronic device comprising bulk acoustic wave (BAW) elements/resonators 11, figures 1 and 2, par [0061]-[0064]) comprising: a silicon substrate (read as substrate 10, and both the bottom and top substrates are silicon, figures 1 and 2, par [0061]-[0064]); at least one bulk acoustic wave resonator on the silicon substrate (read as bulk acoustic resonators 11, figures 1 and 2, par [0061]-[0064]; and a cap enclosing the at least one bulk acoustic wave resonator (read as cap substrate 20, figures 1 and 2, par [0061]-[0064]), the cap including a cap substrate and a sidewall (read as side wall 30 between substrate 10 and cap substrate 20, figures 1 and 2, par [0061]-[0064]), the cap substrate including silicon (read as both the top (cap) and bottom substrates are silicon, figures 1 and 2, par [0061]-[0064]).
However, Takano discloses the claimed invention above but does not specifically disclose the sidewall being 5 microns or less from the edge of the substrate.
Nonetheless, Takano further shows that the side wall 30 is near the edge of substrate 10/10d, see the showing of figure 2, par [0081]-[0083]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the sidewall spaced apart from an edge of the silicon substrate by a distance in a range from 1 micron to 5 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Consider claim 14, as applied to claim 13 above, Takano discloses a via extending through the silicon substrate, a conductive layer in the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 42 and an sputtered film/layer 41, figures 1 and 2, par [0084]), and a buffer layer in the via, 
Consider claim 15, as applied to claim 13 above, Takano discloses a via extending through the silicon substrate, a conductor extending laterally from the via and electrically connected with conductive layer in the via (read as an external electrode 40 is formed on the bottom surface 10b of the first substrate 10, the external electrode 40 is formed by a via 42 and an sputtered film/layer 41, figures 1 and 2, par [0084]), and solder on the conductor and located laterally from the via such that the solder is non-overlapping with the via (read as, see figure 18E, an non-overlapping resist 347 is applied by spin coating onto the top surface 210b of the first wafer 210 with the sputtered film 345 interposed, par [0135]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (U.S. PGPub 2018/0234076 A1) in view of Caron (U.S. PGPub 2018/0138892 A1).
Consider claim 12, as applied to claim 11 above, Ando discloses the claimed invention above and the filter comprising plurality of bulk acoustic wave resonators (see BAWs 111 to 117 as show in figure 5A, par [0050]) but does not specifically disclose wherein the plurality of bulk acoustic wave resonators include at least 10 bulk acoustic wave resonators.
Nonetheless, in related art, Carson discloses a similar filtering system with various configurations having different numbers of bulk acoustic wave resonators, which will be configured as a multiplexer, duplexer, quadplexer and hexaplexer, etc.; and at least the quadplexer shown in figure 2A comprising more than 10 bulk acoustic wave resonators, par [0085]-[0094].
.	

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645